Citation Nr: 1601796	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, with service in the Republic of Vietnam from September 1967 to September 1968.

This case comes before the Board of Veterans' Appeals (the Board) from February 2010, August 2010, and May 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2015.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for obstructive sleep apnea and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During his November 2015 hearing and in a November 2015 statement, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to withdraw his appeals regarding his petition to reopen a claim for hypertension, claim for service connection for a bilateral sensorineural hearing loss disability, and claim for an increased initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the petition to reopen a claim for hypertension, claim for service connection for a bilateral sensorineural hearing loss disability, and claim for an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the November 2015 videoconference hearing and in a November 2015 statement, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for a petition to reopen a claim for hypertension, claim for service connection for a bilateral sensorineural hearing loss disability, and claim for an increased initial rating for PTSD.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn petition to reopen a claim for hypertension, claim for service connection for a bilateral sensorineural hearing loss disability, and claim for an increased initial rating for PTSD, are dismissed.


REMAND

With respect to the Veteran's claim for tinnitus, he was afforded a VA audiological examination in January 2010.  The examiner noted that the Veteran reported the onset of tinnitus in 2001 after he received treatment for an ear infection.  See January 2010 VA audiological examination report, pg. 2.  Records pertaining to this reported treatment for an ear infection are not associated with the claims file and could be pertinent to the Veteran's claim.  Therefore, on remand, an attempt must be made to obtain them.

Additionally, the January 2010 VA examiner concluded that the Veteran's tinnitus was not caused by service.  The examiner's rationale was that the Veteran served in a supply role during his time in the military, military audiometric data showed normal thresholds, post-military employment included work in a machine shop with noise exposure for 20 years, and that the Veteran's description of his tinnitus was more consistent with normal transient head noises and not sensorineural tinnitus.  Id. at 3.  However, the Veteran indicated that the noise exposure he experienced during military service occurred without hearing protection, and that the noise exposure during his 20 years working in a machine shop occurred with the benefit of hearing protection.  Id. at 2.  The examiner did not explain the significance, if any, of these facts.  Thus, the opinion is inadequate, and an addendum should be obtained.

Regarding his claim for obstructive sleep apnea, the Veteran has not been provided a VA examination.  VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  Moreover, in an August 2010 statement he related that he had nightmares from his service and sometimes felt as if someone stopped his breathing.  Accordingly, he has reasonably raised the issue of entitlement to benefits as secondary to PTSD.  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran has a diagnosis of obstructive sleep apnea, confirmed by two private polysomnogram tests.  Additionally, he has indicated he believes his obstructive sleep apnea is due to his exposure to Agent Orange exposure during service, which is presumed based on his service in the Republic of Vietnam.  See Hearing Transcript, pg. 8.  The Veteran also testified that he was told by fellow service members during service that he snored "too loudly."  Id. at 7, 9.  As there is insufficient competent medical evidence to decide this claim, a VA examination is warranted to determine the etiology of his obstructive sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice concerning how to substantiate his claim for service connection for sleep apnea as secondary to PTSD.  

2.  Request the Veteran furnish all dates and places of treatment for his tinnitus and obstructive sleep apnea disabilities, to include the Veteran's treatment in 2001 for an ear infection.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Additionally, obtain all outstanding VA treatment and evaluation records.

4.  Forward the Veteran's claims file to the examiner who conducted the January 2010 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his reports of excessive in-service noise exposure.

The examiner's attention is directed to the Veteran's reports of being exposed to traumatic noise during service and his November 2015 testimony.  See Hearing Transcript, pp. 4-5, 12.  The examiner's attention is also directed to the Veteran's reports of using hearing protection during his post-service occupational noise exposure.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

a. Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is related to service, to include his presumed exposure to toxic herbicides, or had its onset during service.

The examiner's attention is directed to the Veteran's testimony that he was told by other service members that he snored "too loudly."  See Hearing Transcript, pg. 9.  

b. Also provide an opinion as to whether the sleep apnea is at least as likely as not (a probability of 50 percent or greater) due to or caused by the service-connected PTSD.

c. Finally, please provide an opinion as to whether the sleep apnea is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD. 

A complete rationale for the opinion must be provided.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


